Red Canady, plaintiff in error, was convicted of a violation of the prohibition law. March 7th, 1911, he was sentenced to serve a term of sixty days in the county jail and to pay a fine of three hundred dollars. An appeal was taken by filing in this court on May 2d 1911, a petition in error with case-made. When the case was called for final submission on the assignment, the Attorney General moved in open court to affirm for failure to prosecute. No briefs have been filed and no appearance made in this court on plaintiff in error's behalf. The appeal having been abandoned, the motion to affirm is hereby sustained. Mandate to issue forthwith.